                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION


TONYA CURTIS,                                        )
                                                     )
                      Plaintiff,                     )
                                                     )      JUDGMENT IN A CIVIL CASE
       v.                                            )
                                                     )      CASE NO. 5:20-CV-115-BO
KILOLO KIJAKAZI, Acting Commissioner of              )
Social Security,                                     )
                 Defendant.                          )


Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that the Court concludes that the decision
as a whole is supported by substantial evidence and the correct legal standard was applied.
Accordingly, plaintiffs motion for judgement on the pleadings [DE 24] is DENIED and
defendant's motion [DE 29] is GRANTED. The decision of the Commissioner is AFFIRMED.


This Judgment Filed and Entered on September 15, 2021, and Copies To:
Vaughn Stephen Clauson                               (via CM/ECF electronic notification)
Christian M. Vainieri                                (via CM/ECF electronic notification)




DATE:                                        PETER A. MOORE, JR., CLERK
September 15, 2021                           (By) /s/ Nicole Sellers
                                              Deputy Clerk




            Case 5:20-cv-00115-BO Document 35 Filed 09/15/21 Page 1 of 1
